 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

 

 

  

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff, No. 6:15-MJ-79 MgS

vs. ORDER OF RELEASE

SEBASTIAN SINGER,

Defendant.

 

The above-named defendant having been sentenced on May 9,
2019, to seven (7) days custody, with credit for time served,
TS HEREBY ORDERED released forthwith with a certified

Judgment and Commitment order to follow.

“—~
DATED: May 9, 2019 e e xv *

ERICA P. GROSJEAN
U.S. MAGISTRATE JUDGE

an'sieall by US He co FANG

LY
WY
SS
Q

s

 
